Citation Nr: 9931805	
Decision Date: 11/09/99    Archive Date: 11/19/99-

DOCKET NO.  94-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for nerve damage of the 
legs.

2. Entitlement to an increased rating for thrombophlebitis of 
the right lower extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.  

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1992 rating decision of the Regional Office (RO) 
which denied the veteran's claims for service connection for 
nerve damage to the legs and an increased rating for 
thrombophlebitis of the right lower extremity.  When this 
case was previously before the Board in December 1995, it was 
remanded for additional development of the evidence.  The 
case is again before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran has been granted service connection for 
avulsion injury of the right thigh, Muscle Group XIV; 
residuals of an injury to the right thigh, Muscle Group 
XV; and for thrombophlebitis of the right lower extremity.

2. There is no competent medical evidence establishing that 
nerve damage to the legs is related to service or to a 
service-connected disability.  

3. The veteran's thrombophlebitis is manifested by 
discoloration and slight edema. 

4. There is no evidence of persistent swelling.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for nerve 
damage to the legs.  38 U.S.C.A. § 5107(a) (West 1991).

2. A rating in excess of 10 percent for thrombophlebitis of 
the right lower extremity is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (as in effect prior to January 12, 1998), as 
amended by 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective January 12, 1998); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran 
sustained a partial avulsion injury of the right anterior 
thigh with laceration of the superficial femoral artery in 
June 1970, when the tank on which he was riding knocked down 
a tree and the tree fell on his right thigh, crushing it 
against the tank.  He underwent debridement of the wound and 
autogenous saphenous vein graft of the mid to distal femoral 
artery.  Subsequently, a split thickness skin graft from the 
left thigh was applied to the right thigh wound.  The 
diagnoses were avulsion injury of the right thigh, with 
laceration of the superficial femoral artery and loss of 
muscle substance of the right thigh.  

The veteran was afforded an orthopedic examination by the VA 
in July 1971.  Following an examination, the diagnosis was 
"gunshot wound" of the right thigh, with severe residuals.

Based on these findings, the RO, by rating action dated in 
July 1971, granted service connection for residuals of an 
injury to Muscle Groups XIV and XV, and assigned a 40 percent 
evaluation.  

Following a VA examination in July 1971, the RO, by rating 
decision dated in September 1971, recharacterized the 
veteran's service-connected disability as avulsion injury of 
the right thigh, Muscle Group XIV, evaluated as 40 percent 
disabling; and residuals of an injury to the right thigh, 
Muscle Group XV, evaluated as 30 percent disabling.

On VA examination in December 1980, the veteran related that 
he had been on Coumadin daily since January 1980, prescribed 
by a private physician.  An examination showed that the right 
leg (below the knee) was swollen, with pitting edema.  It was 
cool and without tenderness. The diagnoses included 
thrombophlebitis.

A VA vascular examination was conducted in January 1981.  It 
was reported that the veteran had had several episodes of 
thrombophlebitis, with the first in 1974.  The impression was 
recurrent thrombophlebitis.

Based on this evidence, the RO, by rating action dated in 
July 1981, granted service connection for thrombophlebitis of 
the right lower extremity on the basis that it was secondary 
to the veteran's service-connected injuries of the right 
lower extremity.  A 10 percent evaluation was assigned, and 
this rating has been in effect since then.

VA outpatient treatment records have been associated with the 
claims folder.  In June 1991, the veteran reported numbness 
of the digits of both feet.  The assessment was neuropathy, 
secondary to unknown etiology. 

The veteran was hospitalized by the VA in August 1991.  He 
was referred for evaluation of the onset of burning 
paresthesias of the lower extremities of four months 
duration.  An examination was normal, except for the right 
extremity quadriceps missing and right proximal thigh scars.  
During the hospitalization, the veteran had an abnormal 
glucose tolerance test.  An endocrinology consultation 
indicated that the veteran was diabetic and that his 
peripheral neuropathy was probably related to diabetes.  
Nerve conduction velocity studies were done and showed that 
the veteran had a generalized sensory motor polyneuropathy.  
It was the feeling that the veteran's peripheral neuropathy 
was probably heralding his new onset of diabetes.  The 
diagnosis was peripheral neuropathy.

An undated report from a VA podiatry clinic, probably from 
November or December 1991, reflects an assessment of diabetic 
neuropathy.

The veteran was afforded a VA examination in February 1992.  
He related that he had experienced twenty episodes of 
recurrent right leg deep thrombophlebitis since 1972, with 
the last episode in 1989.  He had been on Coumadin from 1972 
to 1989.  It was indicated that he was found to have diabetes 
mellitus, and that it was believed that his lower extremity 
symptoms represented a peripheral neuropathy.  Subsequent 
blood sugars had been within normal limits.  On examination, 
there was a brownish discoloration over the right distal 
lower leg, particularly over the medial surface.  This skin 
eruption was typical of the type noted with venostasis.  
There was impaired hot and cold sensation over the medial 
aspect of the right calf.  The right ankle was mildly and 
diffusely edematous.  No ankle erythema was noted.  The 
pertinent impression was history of recurrent episodes of 
right lower extremity deep thrombophlebitis between 1972 and 
1989; history of bilateral lower extremity numbness, cause 
undetermined; history of pain of both feet, cause 
undetermined.  It was again noted that the veteran had been 
evaluated for the above symptoms and a diagnosis of 
peripheral neuropathy secondary to diabetes mellitus was 
made, but subsequent blood sugar levels were within normal 
limits.  

In January 1996, the RO requested that the veteran provide 
information concerning the medical providers who had treated 
him.  No response was received.

The veteran was hospitalized by the VA from September to 
October 1996 for left lower extremity pain and numbness of 
two weeks duration.  Surgery was performed on the back.  The 
diagnosis was lumbosacral radiculopathy.  

On VA hospitalization in November 1996, the veteran reported 
a two-month history of left leg shooting pain, tingling and 
weakness.  Magnetic resonance imaging revealed L4-L5 disc 
herniation.  The diagnosis was status post L4-5 
hemilaminectomy.  

VA outpatient dated in 1997 and 1998 have been associated 
with the claims folder.  it was reported in October 1996 that 
the veteran had right lower extremity pain and weakness most 
likely due to disc disease causing L5-S1 radiculopathy.  

The veteran was scheduled for two VA examinations in December 
1998, but did not report for either examination.

Service connection is in effect for avulsion injury of the 
right thigh, Muscle Group XIV; residuals of an injury to the 
right thigh, Muscle Group XV; and for thrombophlebitis of the 
right lower extremity.

Analysis 

I.  Service Connection for Nerve Damage to the Legs

Under 38 U.S.C.A. § 5107(a), "A person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  Clearly, the 
duty to assist a claimant arises only if a well-grounded 
claim has been submitted.  While it appeared that the claim 
was well grounded when this case was previously before the 
Board in December 1995, upon further review and the evolving 
case law of the Court, it must now be concluded that the 
claim is not well grounded.  The Court has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [51]07(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (19990).  The Court has also held that while "the 
claim may not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In Morton v. West, 12 Vet. App. 477 
(1999), the Court held that the Department of Veterans 
Affairs (VA) has no duty to assist the veteran in the absence 
of a well-grounded claim.

In this case the evidence in support of the veteran's claims 
consists of medical reports and his statements on his own 
behalf.  As the Court has held, lay persons are not competent 
to render medical opinions and where the determinative issue 
is one of the medical causation, competent medical evidence 
is required to the effect that the claim is plausible or 
possible in order to show that the claim is well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 93 (1993).  No such evidence has been 
submitted in this case.

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran argues that he developed nerve damage to his legs 
as a result of his service-connected disabilities of the 
right thigh.  The Board concedes that the veteran has been 
found to have peripheral neuropathy.  The only evidence 
supporting the allegation that it is due to his service-
connected disabilities consists of the veteran's statements.  
His foot symptoms were initially attributed to diabetes 
following the hospitalization in August 1991.  It was 
indicated on the VA examination of February 1992 that the 
veteran had a history of lower extremity numbness and that 
these symptoms persisted in the absence of abnormal blood 
sugar levels.  Additional medical records establish that the 
veteran also has a herniated disc, for which he underwent 
surgery in November 1996.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. 91.  Thus, the 
veteran's lay assertions to the effect that he has nerve 
damage in the legs attributable to his service-connected 
disabilities are neither competent nor probative of the issue 
in question.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu, 2 Vet. App. 492.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  The fact remains that 
there is no competent medical evidence linking the nerve 
damage in the veteran's legs to service or his service-
connected disabilities.  There is, accordingly, no basis on 
which a grant of service connection may be predicated.

II.  An Increased Rating for Thrombophlebitis of 
the Right Lower Extremity 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his service-connected thrombophlebitis of the 
right lower extremity that are within the competence of a lay 
party to report are sufficient to conclude that his claim is 
well grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu, 2 Vet. App. 492.  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions:  
A 30 percent evidence is assignable for persistent swelling 
of leg or thigh, increased on standing or  walking 1 or 2 
hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm, increased in the dependent 
position; moderate discoloration, pigmentation or cyanosis.  
With persistent moderate swelling of leg not markedly 
increased on standing or walking or persistent swelling of 
arm or forearm not increased in the dependent position, a 10 
percent evaluation may be assigned.  Note: When phlebitis is 
present in both lower extremities or both upper extremities, 
apply bilateral factor.  Diagnostic Code 7121 (as in effect 
prior to January 12, 1998).

A 20 percent evaluation is assignable for post-phlebitic 
syndrome of any etiology with the following findings 
attributable to venous disease:  persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  With 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  Note:  
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under 38 C.F.R. § 4.25 
(1999)), using the bilateral factor (38 C.F.R. §  4.26 
(1999)), if applicable.  Diagnostic Code 7121 (effective 
January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and we so hold 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so."  The Board will, therefore, 
consider the veteran's claim pursuant to both criteria in 
effect during the course of the veteran's appeal.

As noted above, the veteran was afforded an examination by 
the VA in February 1992.  At that time, he related that his 
last episode of thrombophlebitis was in 1989, at which point 
he apparently stopped taking medication for it.  The 
examination findings included mild edema, a brownish 
discoloration and impaired hot and cold sensation.  The 
evidence does not establish that the edema is persistent or 
that it is not relieved by elevation.  The Board emphasizes 
that following the examination, the pertinent impression was 
history of recurrent episodes of right lower extremity 
thrombophlebitis between 1972 and 1989.  Current findings to 
warrant an increased rating were not demonstrated.  The Board 
concludes, accordingly, that the weight of the evidence is 
against the claim for an increased rating for 
thrombophlebitis of the right lower extremity.  

Additional matters

Under 38 C.F.R. § 3.655 (1999), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  "When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)

In this case, the veteran has been given ample opportunity to 
report for a VA examination.  He has not complied, and his 
whereabouts cannot be determined.  In this regard, the Board 
notes that the RO sent a supplemental statement of the case 
to the veteran in February 1999.  However, it was returned as 
undeliverable as the forwarding order had expired.  In Hyson 
v. Brown, 5 Vet. App. 262 (1993), the Court held that in the 
normal course of events, the veteran has the burden to keep 
the VA apprised of his whereabouts and that failure to report 
for a scheduled examination without good cause is, as a 
matter of law, cause for the claim to be decided on the 
evidence which is of record.  Even if the veteran was not 
notified of the need to appear for a scheduled examination 
because of changes in his address, he was still obligated to 
keep the VA informed of his whereabouts.  There is no burden 
on the part of the VA to "turn up heaven and earth to find 
him."  Hyson,      5 Vet. App. at 265.

With respect to the claim for an increased rating, the Board 
points out that in Wood v. Derwinski, 1 Vet. App 190 (1991), 
the Court noted that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  As noted above, the veteran failed to 
provide the information requested by the RO.  


ORDER

Service connection for nerve damage to the legs is denied.  
An increased rating for thrombophlebitis of the right lower 
extremity is denied.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

